Citation Nr: 1027653	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1950 to September 1954, and from December 1954 to 
December 1965.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 rating decision of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2010, a Videoconference hearing was held before 
the undersigned; a transcript of the hearing is associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran alleges that he injured his left knee in 1965 while 
he was stationed in Thailand in support of project "Water 
Pump."  Specifically, he alleges that he injured his left knee 
when he came under fire while carrying equipment to clear a 
jungle area (for purposes of creating an air-to-ground gunnery 
range), and that when he ran off to evade enemy fire, he stepped 
into a deep hole and fell and twisted his knee.  

The earliest documented medical evidence of record of a left knee 
complaint is a January 1998 VA treatment record noting the 
Veteran's complaints of left knee pain, found to be from an acute 
gout flare.  (The Veteran has testified that while he was working 
in Saudi Arabia, as/or for a private contractor, he received 
treatment for his knee, records of which are not available.)  The 
earliest private treatment record relating to the Veteran's left 
knee is a July 2002 report from Dr. S. J. W that shows a 
diagnosis of chronic left knee patellofemoral arthritis.  In a 
June 2004 letter Dr. S. J. W. opined "[b]ased on the patient's 
history, his physical examination, and the review of his 
radiographs, his post-traumatic arthritis involving multiple 
joints clearly can be attributed to his service for our 
country."  The letter did not include an explanation of 
rationale for the opinion.  In January 2004, the Veteran 
underwent a total left knee arthroplasty (TKR) for end-stage 
osteoarthritis.  

While there is no evidence that fully corroborates the Veteran's 
contentions that he served in Thailand, his service treatment 
records (STRs) include an August 1965 report that notes he had 
just returned from Southeast Asia.  In addition, a separate 1965 
STR notes that the Veteran was in Southeast Asia from January to 
June 1965.  

There is no record specifically reporting first hand (rather than 
by history) the injury the Veteran describes.  He has submitted 
buddy statements from fellow service members indicating that they 
were aware he severely injured his knee in service.  See, e.g., 
February 2008 and October 2008 letters from Major J. C. H.  [The 
Board notes that the Veteran concedes that the statement-
providers did not witness the injury.  See July 2010 
Videoconference hearing transcript.]  

At the July 2010 videoconference hearing, the Veteran testified 
that he sustained a left knee injury while stationed in Udorn, 
Thailand.  After describing the events that led to the injury, 
the Veteran reported that he was treated for a sprained, twisted 
knee, and put on light duty in March 1965.  He specifically 
indicated that he was treated at the Udorn Air Force base at a 
separate medical facility in an Air America Compound.  Records of 
such treatment are not associated with the claims file, and there 
is no indication of an attempt to secure the records.  

Finally, the Veteran has not been afforded an examination to 
determine whether his left knee disability might be related to 
his service.  An examination/opinion is necessary if the evidence 
of record: (A) Contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  That is the situation here.  
The Veteran has indicated that he injured his left knee in 
service (and provided buddy statements from service members in 
support of his claim), and has submitted a June 2004 private 
medical letter from Dr. S. J. W. that attributed the Veteran's 
left knee disability to his service.  [Notably, the United States 
Court of Appeals for Veterans Claims has emphasized that the 
requirement for evidence that a disability may be associated with 
service is a low threshold requirement.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).]  Consequently, a VA 
examination to secure an advisory medical opinion is also 
necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should arrange for exhaustive 
development to secure the records of the 
appellant's treatment for a left knee injury 
at a medical facility in the "Air America 
Compound" at Udorn, Thailand Air Force base 
in March 1965.  The scope of the search 
should include confirmation of the existence 
of such medical facility, and ascertaining 
whether records from any such facility were 
destroyed or retired to a storage facility.  
The Veteran must provide assistance in this 
matter ,if necessary (e.g., such providing 
additional identifying information).  If the 
records are unavailable, it should be so 
noted in the record, along with a description 
of the scope of the search, and the Veteran 
should be so notified.  

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the likely etiology of his left 
knee disability.  The examiner must review 
the Veteran's claims file in conjunction with 
the examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion whether 
the Veteran's left knee disability is at 
least as likely as not (a 50 percent or 
better probability) related to his service, 
and specifically an injury such as he 
describes.  The rationale for the opinion 
should provide explanation as to whether the 
disability picture presented (the pathology 
shown) by the factual evidence of record is 
consistent with the etiology of the 
disability being a remote (1965) injury, and 
should include comment regarding the opinion 
provided by Dr. S. J. W. in his June 2004 
letter.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

